DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 and 8 are objected to because of the following informalities:  
Claim(s) 1 recite a term “a load impedance” on line 6. The Examiner suggests amending the term to recite “an impedance of the load” to restore antecedent clarity.
Claim(s) 8 recite a phrase “the load impedance can be up to 10 MΩ from 5 Hz to 1 kHz”. The Examiner suggests amending the phrase to recite “the load impedance can be up to 10 MΩ at a measurement frequency range from 5 Hz to 1 kHz” for the purpose of clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 20190086503; hereinafter Simpson).
Regarding claim 1, Simpson discloses in figure(s) 1-11 a series tee splitter (BiasT; fig. 3), comprising a primary electromagnetic transmission line (EM transmission line 1 of BiasT; para. 55, fig. 8) and a secondary electromagnetic transmission line (EM transmission line 2 of BiasT) that is placed in a series path with the primary electromagnetic transmission line, 

    PNG
    media_image1.png
    786
    381
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    786
    371
    media_image2.png
    Greyscale

wherein a load (DUT, Tuner load; fig. 3) is attached to the end (port 2) of the secondary electromagnetic transmission line and a network analyzer (network analyzer) is connected to opposite ends (ports 1) of the primary electromagnetic transmission line (L1) to measure a load impedance (para. 2 - measuring a Device Under Test (DUT) impedances).

Regarding claim 3, Simpson discloses in figure(s) 1-11 the series tee splitter of claim 1, wherein the primary and secondary electromagnetic transmission lines have a 50-Ω characteristic impedance (para. 56 - characteristic impedance of both lines is 50 Ohms; fig. 8).

Regarding claim 7, Simpson discloses in figure(s) 1-11 the series tee splitter of claim 1, wherein the network analyzer comprises a vector network analyzer or scalar network analyzer (para. 49 - complex number (one s-parameter) can be expressed as a magnitude and phase pair).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Outaleb et al. (US 20180174735).
Regarding claim 2, Simpson teaches in figure(s) 1-11 the series tee splitter of claim 1, 
Simpson does not teach explicitly wherein the primary electromagnetic transmission line comprises a microstrip line structure and the secondary electromagnetic transmission line comprises a parallel conductor structure built on a T-shaped substrate with the secondary electromagnetic transmission line on the stem of the T-shaped substrate.
However, Outaleb teaches in figure(s) 1-6 wherein the primary electromagnetic transmission line (TL 303; fig. 3) comprises a microstrip line structure and the secondary electromagnetic transmission line (TL 305) comprises a parallel conductor structure (108) built on a T-shaped substrate with the secondary electromagnetic transmission line on the stem of the T-shaped substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simpson by having wherein the primary electromagnetic transmission line comprises a microstrip line structure and the secondary electromagnetic transmission line comprises a parallel conductor structure built on a T-shaped substrate with the secondary electromagnetic transmission line on the stem of the T-shaped substrate as taught by Outaleb in order to provide "resonator sections in a structure enables the utilization of desirable line segment widths without sacrificing performance, and further enables a reduction in the amount of space or area taken up by such devices on a printed circuit board" (abstract).

Regarding claim 4, Simpson teaches in figure(s) 1-11 the series tee splitter of claim 2, 
Outaleb additionally teaches in figure(s) 1-6 wherein the substrate comprises a low permittivity material (para. 57 - effective relative dielectric permittivity of the substrate … the physical length of the line segment (and line) may be reduced while maintaining performance that is the same as an unloaded, longer transmission line; fig. 1B).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Hershberger et al. (US  20170256842).
Regarding claim 8, Simpson teaches in figure(s) 1-11 the series tee splitter of claim 1, 
Simpson does not teach explicitly wherein the load impedance can be up to 10 MΩ from 5 Hz to 1 kHz. 
However, Hershberger teaches in figure(s) 1-23 wherein the load impedance can be up to 10 MΩ from 5 Hz to 1 kHz (para. 4 - a VLF antenna is in the range of 25-100 Hz; fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simpson by having wherein the load impedance can be up to 10 MΩ from 5 Hz to 1 kHz as taught by Hershberger in order to provide "transformer having a turns ratio to provide the desired load impedance to the transmitter" (para. 86).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Outaleb, and further in view of Manesh et al. (US 20210159610).
Regarding claim 5, Simpson in view of Outaleb teaches the series tee splitter of claim 4, 
Simpson does not teach explicitly wherein the substrate has a relative permittivity of less than 10.
However, Manesh teaches in figure(s) 1 wherein the substrate has a relative permittivity of less than 10 (para. 69 - relative permittivity of 3.4 and a thickness of 0.813 mm is chosen for the first substrate; fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simpson by having wherein the substrate has a relative permittivity of less than 10 as taught by Manesh in order to provide "utilizing polarization diversity for a radar to obtain increased target information or for a communication system to carry additional signal information without occupying more frequency band " (para. 3).

Regarding claim 6, Simpson teaches in figure(s) 1-11 the series tee splitter of claim 4, 
Simpson does not teach explicitly wherein the low permittivity material comprises acrylonitrile butadiene styrene.
However, Manesh teaches in figure(s) 1 wherein the low permittivity material comprises acrylonitrile butadiene styrene (para. 46,93 - components of this fixture are made from ABS by using a 3D printer … acrylonitrile butadiene styrene).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simpson by having wherein the low permittivity material comprises acrylonitrile butadiene styrene as taught by Manesh in order to provide "utilizing polarization diversity for a radar to obtain increased target information or for a communication system to carry additional signal information without occupying more frequency band " (para. 3).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868